DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an impact testing machine having a testing machine for applying a load to a test piece at a prescribed speed, a controller, a video camera, the controller having a detection signal capturing unit that captures a load signal in a prescribed measuring sampling period and a synchronizing signal output unit that outputs a sampling signal that is synchronized with the measuring sampling period and the pulse generator includes a photographing instruction signal generator that multiplies or divides the sampling signal and outputs the photographing instruction signal to the video camera to issue a photographing instruction to the camera.
The closest art of record is to Hatanaka et al., which discloses an impact testing machine having a high-speed video camera, a controller, a synchronizing unit, and a photograph trigger generator, whereby when the impactor passes through a speed meter a sampling synchronization signal is received at the synchronizing unit, which causes the camera and the force sensor to start synchronously outputting data.  Hatanaka fails to disclose a load detection 
The IDS submitted on 3/17/2020 fails to provide a prior art reference which anticipates, suggests or otherwise renders obvious the above mentioned subject matter.  JP 2004-069460 discloses triggering high-speed cameras at the same time as a test starts, but fails to disclose synchronizing the camera with a measurement sampling period that is synchronized with load detection.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2016/192696 discloses synchronizing movement of a drop hammer with high-speed camera activities during an impact test.
JP 2005-354209 discloses triggering a high-speed camera during a materials testing operation when displacement reaches a threshold value.
JP 2012-189321 discloses synchronizing the timing of the load applied to a material and the timing of photography of the material during the material testing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 25, 2021